Citation Nr: 0310606	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left below-the-
knee amputation, secondary to service-connected frostbite 
residuals of both feet.

2.  Entitlement to an increased rating from an original grant 
of service connection for frostbite residuals of both feet, 
to include a left below-the-knee amputation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of October 1994, wherein the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for frostbite residuals of both feet, and assigned 
a 30 percent rating therefor, effective as of October 31, 
1988; and from a rating decision of May 1997, wherein the San 
Juan, Puerto Rico, RO denied service connection for a left 
below-the-knee amputation as secondary to the service-
connected frostbite residuals of both feet.  In March 2002, 
the Board undertook additional development of these issues.  
The case is again before the Board for appellate 
consideration.

The issue of entitlement to an increased rating from an 
original grant of service connection for frostbite residuals 
of both feet, to include a left below-the-knee amputation, 
currently evaluated as 30 percent disabling, is the subject 
of the REMAND section of this decision, set forth below.


FINDING OF FACT

The veteran's left below-the-knee amputation is deemed to be 
etiologically related to service-connected frostbite 
residuals of both feet.




CONCLUSION OF LAW

A left below-the-knee amputation is proximately due to or the 
result of service-connected frostbite residuals of both feet.  
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the RO, in August 2001, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, 


was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities when that disability is manifested to a 
compensable degree within a year after separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the veteran has established service 
connection for residuals of frostbite of both feet, and is 
seeking service connection for a left below-the-knee 
amputation as secondary thereto; see 38 C.F.R. § 3.310(a) 
(2002).  The medical evidence shows that he was hospitalized 
in September 1996 for a left below-the-knee amputation 
secondary to foot gangrene; the records pertaining to this 
hospitalization also note diagnoses to include insulin 
dependent diabetes mellitus.  The reports of VA examinations, 
conducted in July 2002 at the request of the Board, show that 
two examining physicians, evaluating the veteran separately, 
concluded that the veteran's peripheral neuropathy "is 
clearly related to the frostbite lesions that he suffered in 
1995," and that "the frostbite sequela (neuropathy) did 
contribute in equal amount to loss of his left leg," 
notwithstanding the presence of diabetes mellitus.  Likewise, 
opinions rendered by private physicians also attribute the 
veteran's left leg neuropathy to his frostbite residuals.

In brief, the medical evidence demonstrates that there is an 
etiological relationship between the veteran's service-
connected frostbite residuals of the feet, and the 


eventual below-the-knee amputation of his left leg.  The 
Board accordingly finds that service connection for the left 
below-the-knee amputation, as secondary to the veteran's 
service-connected residuals of frostbite of both feet, is 
appropriate.


ORDER

Service connection for a left below-the-knee amputation is 
granted.


REMAND

The veteran is also seeking an increased rating for his 
residuals of frostbite of the feet.  As indicated above, the 
Board has determined that service connection for a left 
below-the-knee amputation is warranted as secondary thereto; 
that is, the left lower extremity amputation is a residual of 
the frostbite of the feet, and the disability for which 
service connection has been established is accordingly 
characterized as frostbite residuals of both feet, to include 
a left below-the-knee amputation, currently evaluated as 30 
percent disabling.  

The question of entitlement to an increased rating for this 
disability is inextricably intertwined with the rating that 
is to be assigned for the left below-the-knee amputation.  
Under Diagnostic Code 7122, which sets forth the criteria by 
which cold injury residuals are evaluated for rating 
purposes, VA is to evaluate separately amputations of fingers 
or toes, and complications such as peripheral neuropathy, 
under other diagnostic codes; similarly, VA is to evaluate 
separately other disabilities that have been diagnosed as 
residuals of cold injury, such as muscle atrophy, unless such 
disabilities are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.110, Diagnostic Code 
7122, Note (1).  In addition, VA is to evaluate each affected 
part (e.g., hand, foot, nose, ear) separately and combine the 
ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.110, Diagnostic Code 7122, Note (2).  It is 
noted that the provisions of 38 C.F.R. § 4.26 pertain to 
disability of bilateral extremities.  Such review and 
evaluation by the RO must be accomplished prior to any 
further Board consideration of the veteran's claim for 
increased compensation.  In that regard, it is noted that the 
veteran's claim for an increased rating arises out of the 
grant of service connection in October 1994, effective as of 
October 31, 1988, and that the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999), whereby "staged" ratings can 
be assigned for claims arising from grants of service 
connection, are for application.

The Board also must point out that Diagnostic Code 7122, 
whereby the severity of cold injury residuals are evaluated 
for VA rating purposes, was revised during the pendency of 
the veteran's claim for increased compensation.  62 FR 65219, 
Dec. 11, 1997, as amended at 63 FR 37779, July 14, 1998, 
effective Aug. 13, 1998.  VA is obligated to apply the 
criteria that are more favorable to the veteran's claim; see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see 
also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The 
veteran has not been apprised of the change in regulation, 
nor has he been afforded a VA examination for rating purposes 
whereby his symptoms are evaluated with reference to the 
revised criteria.  Concomitantly, the RO has not evaluated 
the severity of his disability under those criteria.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs,  
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s), in order to ascertain the 
nature and severity of all disability 
deemed to represent residuals of 
frostbite of the feet, to include all 
impairment resulting from his left below-
the-knee amputation.  All tests indicated 
should be accomplished at this time, and 
all findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner(s) prior 
to any examination, for his or her review 
and referral.  Each examiner is to 
indicate on the examination report that 
review of the claims folder was 
undertaken.

2.  Thereafter, the RO should review the 
claim, and determine whether an increased 
rating for frostbite residuals of both 
feet, to include a left below-the-knee 
amputation, can now be granted.  In 
evaluating the veteran's claim, the RO is 
to apply the provisions of Fenderson, 
supra, with regard to "staged" ratings, 
and Karnas, supra, and Green, supra, with 
regard to the application of revised 
rating criteria.  The RO is also to 
consider Notes (1) and (2) following 
38 C.F.R. § 4.110, Diagnostic Code 7122, 
and 38 C.F.R. §§ 4.25, 4.26, and 4.68.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case that includes the 
provisions of 38 C.F.R. § 4.110, 
Diagnostic Code 7122, as revised 
effective August 13, 1998.  The veteran 
and his representative are to be 
furnished with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



